internal_revenue_service national_office technical_advice_memorandum date third party communication none date of communication not applicable number release date index uil no case-mis no territory manager lmsb natural_resources territory tam-130290-07 taxpayer's name taxpayer's address taxpayer's identification no year involved dates of conferences --------------------------------------------------------------- ---------------------------- ----------------------------- ---------------- ------- ------------------------------------------------- legend taxpayer x y z a_trust trust notes x note agreement agreement agreement agreement agreement agreement --------------------------------------- --------------------------------------------------- ----------------------------------------- ----------------------------- ----------------------------------------- ---------------------- ---------------------------- ------------------------- -------------- -------------------------------------------------------------------------------- ----------------------------------------------------------------------------------------- --------------------------- ------------------------------------------------------ --------------------------- ----------------------------------------- ----------------------------------------------------------------------------------------- tam-130290-07 ------------------------ ---------------- -------------- -------------- ---------------------- ---------------- --------------------- --------------------- ------------------ ------------------------- ------------------ ----------------- ---------------- ------------------ ----------------------- -------------------------- -------------------------- ------------------------- ------------------------- ------------------------- -------------------------- -------------------------- -------------------------- -------------------------- --------------------- --------------------- ------- ------- ------- ------- dollar_figurea dollar_figureb dollar_figurec dollar_figured dollar_figuree dollar_figuref date date date date date date date date date date date date date date date date date date date year year year year issue is taxpayer entitled to a bad_debt deduction under sec_166 of the internal_revenue_code in year in connection with the redemption of certain notes conclusion taxpayer is not entitled to a bad_debt deduction in year in connection with the redemption of certain notes facts on date x was a majority-owned subsidiary of taxpayer y was a limited_liability_company wholly owned by x on date taxpayer entered into a series of tam-130290-07 transactions to enable x to obtain capital to execute a growth plan and business strategy primarily through a sale of notes to private investors y formed trust to be an issuer of the notes and trust formed z to be a co-issuer of the notes x treated trust as a grantor_trust on x’s federal_income_tax returns of which x was the grantor the amended trust agreement between y trust and the trust trustee also provided for a contribution by y of dollar_figurea to trust in exchange for the entire beneficial_interest in trust y interest the issuance of the notes by trust and z for dollar_figureb which was subject_to a notes indenture and the transfer of dollar_figurec which equaled dollar_figurea plus dollar_figureb by trust to x in exchange for the transfer of a note from x to trust the x note the notes were issued on date pursuant to the notes indenture between trust z and the notes indenture trustee the notes provided for semi-annual interest payments and a maturity_date of date the notes indenture provided that the notes issuers trust and z granted the notes indenture trustee who acted on behalf of the holders of the notes a security_interest in and a lien on the interests of the issuers in the x note and all of the rights of trust as the holder of the x note the notes indenture also provided that the notes would benefit from certain credit support provided by taxpayer described below also on date pursuant to the x note indenture x issued the x note with an issue_price of dollar_figurec to trust and trust distributed dollar_figurec which constituted the proceeds of the sale of the notes plus y’s contribution to trust to x x contributed the dollar_figurec to y for use in y’s operations the x note and the notes bore the same per annum interest rate interest on the x note was payable semiannually on the business_day preceding the day interest was due on the notes the scheduled x note interest payments would provide the cash to trust to pay the scheduled notes interest payments the x note also was to provide the source of funding to redeem the notes the x note matured on date because this date was substantially later than the notes maturity_date the x note indenture and notes indenture provided for a registered public offering of the x note pursuant to agreement to fund the retirement or redemption of the notes under the x note indenture and notes indenture the notes indenture trustee was required to cause a sale of the x note if certain events occurred which included the bankruptcy of x y or trust and a default in the payment of interest or principal on the x note to provide credit support for the x note and the notes taxpayer formed trust and entered into agreement with trust trust the notes indenture trustee and the remarketing agent taxpayer was required to transfer to trust cash shares of taxpayer’s convertible preferred_stock and a demand note in exchange for percent beneficial_ownership of trust taxpayer’s preferred_stock had an initial liquidation preference of dollar_figureb the demand note was equal to one semi-annual interest payment on the notes which could be used to fund one scheduled interest payment tam-130290-07 agreement generally provided for the funding of a redemption of the notes through the sale of taxpayer’s stock held by trust or the public offering of other stock issued by taxpayer taxpayer had the option of issuing a new series of preferred or common_stock to be sold by the remarketing agent if the new series failed to raise the funds needed to redeem the notes the trust trustee was required to have the remarketing agent sell the initially contributed taxpayer preferred shares if the remarketing of the initially contributed taxpayer preferred shares did not generate sufficient proceeds agreement required taxpayer to issue additional convertible preferred_stock or common_stock for remarketing if all of the remarketing attempts failed agreement required taxpayer unconditionally to pay any deficiency in cash to the notes indenture trustee the notes indenture provided that the notes would benefit from the support provided by trust and taxpayer’s obligations under agreement and that the rights of the notes indenture trustee under agreement and to any proceeds of those rights were solely for the benefit of the holders of the notes and would not benefit the issuers the notes indenture provided for the mandatory early redemption of the notes in the event of certain trigger events these trigger events included the downgrading of taxpayer’s senior unsecured debt under certain circumstances a drop in taxpayer’s common_stock price below a certain level and the occurrence of an event of default an event of default included a failure by trust to make a scheduled interest payment on the notes and the commencement of a bankruptcy proceeding with respect to taxpayer x y z trust or trust if a trigger event occurred that would require a mandatory early redemption of the notes the notes indenture permitted or in some circumstances required the notes indenture trustee to enforce its rights under agreement and to enforce any rights to accelerate or sell the x note the proceeds from the sale of taxpayer’s stock would be used to redeem all of the notes absent a trigger event the notes indenture required a full or pro_rata partial early redemption of the notes only in the event of the prepayment of the x note or certain_sales of the x note on date taxpayer and trust also entered into agreement agreement provided that if x failed to make a scheduled payment of interest on the x note taxpayer had the option to advance trust the funds necessary to make the scheduled interest payment on the notes agreement provided generally that trust was obligated to reimburse taxpayer for cash paid_by taxpayer to the notes indenture trustee pursuant to agreement and amounts drawn against taxpayer’s demand note in trust to make payments on the notes agreement provided that trust was obligated to reimburse taxpayer for any payments made by taxpayer to the notes indenture trustee on behalf of trust taxpayer’s reimbursement rights existed only after the notes were repaid tam-130290-07 with interest in full the notes indenture provided that taxpayer’s rights to reimbursement under agreement and agreement were secured_by the x note to summarize as a result of the above agreements and transactions the x debt issuance and the credit support provided by taxpayer had the following structure in year trust wholly owned by y and z wholly owned by trust issued jointly dollar_figureb of notes to private investors y transferred dollar_figurea to trust x issued the x note to trust in exchange for dollar_figurec which equaled dollar_figurea plus dollar_figureb in cash the x note was held by the notes indenture trustee as security for trust 1’s obligations to pay the principal of and interest on the notes and as a source of funds for repayment of the notes x contributed to y the dollar_figurec it obtained from the issuance of the x note for use in y’s operations and taxpayer issued preferred_stock and a demand_loan to trust to provide credit support for the x note and the notes on date taxpayer distributed almost all of x‘s stock to taxpayer’s shareholders after which x and y no longer were part of taxpayer’s consolidated_return group thereafter x’s financial and operating position deteriorated by early in year a mandatory redemption of the notes and remarketing of the x note were possible because of the occurrence of a trigger event such as a bankruptcy filing by x or a credit downgrade of taxpayer taxpayer attempted to manage its financial exposure under the credit support arrangement by seeking amendments to certain key provisions of the notes indenture and by adding some additional means to enforce its obligations under agreement in order to obtain the necessary agreement from the holders of the notes taxpayer offered to add new protections for the holders of the notes to make certain payments to the holders and to make certain additional payments or exchange its own notes for the notes in return taxpayer sought the holders’ agreement to amend the notes indenture to eliminate the trigger that would force a mandatory early redemption for a stock price credit downgrade eliminate the bankruptcy of x y or z as events of default that could accelerate the redemption of the notes include taxpayer’s obligations under a new agreement as security for the notes include trust ’s repayment obligations to taxpayer under agreement as a secured obligation of trust and allow taxpayer to use sources other than an equity issuance to provide funds to redeem the notes taxpayer also agreed to amend the x note indenture to allow x to defer payments of interest on the x note so long as taxpayer performed its obligations under tam-130290-07 agreement and provide that this interest deferral would not cause the x note to be remarketed or accelerated taxpayer further agreed to make the two interest payments on the x note scheduled in year without any right to reimbursement from x taxpayer obtained the necessary consents from the holders of the notes and entered into agreement with trust on date in agreement taxpayer affirmed its obligation under agreement to make deficiency payments to the notes indenture trustee on behalf of trust agreement provided that if the indenture trustee lacked sufficient funds taxpayer was obligated to provide the notes indenture trustee with sufficient funds to pay all administrative expenses and accrued and unpaid interest amount on the notes if not paid_by the interest payment_date if no trigger event occurred all administrative expenses accrued and unpaid interest and principal balance of the notes upon maturity and if a certain trigger event occurred all administrative expenses accrued and unpaid interest and the applicable mandatory redemption price for the notes by the mandatory redemption date taxpayer agreed that agreement would be discharged only by a complete payment of the amounts payable under the notes taxpayer’s rights and obligations under agreement and agreement remained in effect after taxpayer entered into agreement also on date trust and z amended the notes indenture to include agreement and the rights of trust and z under agreement as security for the notes taxpayer made the first year scheduled interest payment on the x note to the notes indenture trustee and trust made the first year scheduled interest payment on the notes on date x filed for bankruptcy protection which automatically accelerated the x note as a result under the notes indenture taxpayer had the right to direct the sale of the x note at the highest reasonably available market price on date taxpayer offered to exchange its own notes taxpayer notes for the notes taxpayer notes had a maturity_date of date taxpayer exchanged the taxpayer notes for almost all of the notes on date and purchased for cash the remainder of the notes by date taxpayer has been allowed a bad_debt deduction with respect to the notes purchased for cash and this amount is not at issue taxpayer then became the sole holder of the notes taxpayer redeemed the taxpayer notes in year sec_3 and on date taxpayer and a entered into agreement in which a agreed to purchase certain claims that taxpayer had against x and its affiliates and to purchase the x note for dollar_figured from trust under the notes indenture the amounts received from the sale of the x note were required to be used to make a pro_rata partial early tam-130290-07 redemption of the notes on date taxpayer sold the x note to a in exchange for a’s promise to pay dollar_figured taxpayer made the second year scheduled interest payment on the x note to pursuant to agreement dated and effective date among taxpayer x and on date at taxpayer’s direction trust z and the notes indenture trustee the notes indenture trustee and trust made the second year scheduled interest payment on the notes as the holder of almost all of the notes at this time almost all of the interest was paid to taxpayer y y transferred y interest the entire beneficial_interest in trust to taxpayer and trust transferred the stock of z to taxpayer at this time trust 1’s only asset was the account receivable from a of dollar_figured for the x note agreement also required x and its affiliates to take all actions requested by taxpayer to amend the notes indenture and to operate or terminate trust amended the notes indenture to provide taxpayer with the same rights as other holders of notes to vote on or consent to matters for which a vote was required under the notes indenture on date at taxpayer’s direction trust z and the notes indenture trustee amended the notes indenture to give trust and z now owned by taxpayer the ability to make an optional redemption of the notes at any time before the maturity_date agreement which obligated taxpayer to make a payment to the notes indenture trustee to fund an optional redemption of the notes by trust if trust lacked the necessary funds to pay interest principal and administrative expenses in connection with an optional redemption as the holder of all of the notes at this time taxpayer would receive all of the payments of principal and accrued interest upon their optional redemption amendment no to agreement was to enable taxpayer to fulfill its obligations under agreement in year in order to claim a corresponding bad_debt deduction in year as well as eliminate administrative expenses of trust amendment no to agreement taxpayer caused the issuers trust and z to make an optional early redemption of the notes trust 1’s only source of funds at this time was the amount due from a for the x note which was required under the notes indenture to be used to fund a pro_rata partial early redemption taxpayer was the only other source of funds for the early redemption on date after execution of the amendments to the notes indenture and of on date taxpayer and trust also entered into amendment no to taxpayer’s business_purpose for amending the notes indenture and for on date trust and z now owned by taxpayer began to redeem the notes tam-130290-07 through seven installments using funds provided through the bank account that held taxpayer’s general cash funds the redemption was conducted in installments because of the limited amount of cash in taxpayer’s account each time taxpayer wired an amount approximately dollar_figuree from its bank account to the notes redemption account of the notes indenture trustee after a deduction for fees the notes indenture trustee wired the remaining amount to the account of the depositary holding the notes as the nominee holder of the notes the depositary redeemed dollar_figuree principal_amount of the notes and disbursed dollar_figuree plus accrued interest to taxpayer as the holder of the redeemed notes by wiring that amount to taxpayer’s bank account this transaction was repeated on date date date date date and date on date taxpayer received the payment of dollar_figured from a for the sale of the x note and held these funds from date to date on date taxpayer wired approximately dollar_figuree which equaled dollar_figured the amount earned from investment of dollar_figured between date and date and dollar_figuref from its bank account to the notes redemption account of the notes indenture trustee these funds were used to redeem and pay accrued interest on dollar_figuree of the notes for the taxable_year year taxpayer claimed a bad_debt deduction under sec_166 for the amounts that taxpayer had paid on the basis of amendment no to agreement the claimed deduction gave rise to a net_operating_loss for year which taxpayer carried back the amount claimed was the total of the amounts transferred in the circular transactions made on date sec_11 through which comprised the principal_amount of the notes less the dollar_figured proceeds from the sale of the x note to a and the interest thereon law and analysis sec_1_166-9 of the income_tax regulations provides that a payment of sec_166 provides in the case of a corporation a deduction for any debt that becomes worthless during the taxable_year principal or interest in discharge of part or all of a taxpayer’s agreement to act as or in a manner essentially equivalent to a guarantor endorser or indemnitor of or other secondary obligor upon a debt obligation is treated as a business debt becoming worthless in the taxable_year of payment under sec_1_166-9 a payment may be treated as a worthless_debt only if the agreement was entered into in the course of the taxpayer’s trade_or_business or a transaction for profit there was an enforceable legal duty upon the taxpayer to make the payment except that legal action need not have been brought against the taxpayer and the agreement was entered into before the obligation became worthless or partially worthless an agreement is considered as entered into before the obligation became worthless if there was a reasonable expectation on the part of the taxpayer at the time the agreement was tam-130290-07 entered into that the taxpayer would not be called upon to pay the debt subject_to such agreement without full reimbursement from the issuer of the obligation sec_671 provides that where it is specified in subpart e of part i of subchapter_j that the grantor or another person is treated as the owner of any portion of a_trust there is included in computing the taxable_income and credits of that person those items of income deduction and credits against tax of the trust that are attributable to that portion of the trust to the extent that the items would be taken into account in computing taxable_income or credits taken against the tax of an individual sec_677 provides that a grantor is treated as the owner of any portion of a_trust whether or not the grantor is treated as such under sec_674 whose income without the approval or consent of any adverse_party is or in the discretion of the grantor or a nonadverse_party or both may be distributed to the grantor or held or accumulated for future distribution to the grantor sec_1_671-2 provides that for purposes of part i of subchapter_j chapter a grantor includes any person to the extent that person either creates a_trust or directly or indirectly makes a gratuitous transfer of property to a_trust sec_1_671-2 provides that a grantor includes any person who acquires an interest in a_trust from a grantor of the trust if the interest acquired is an interest in certain investment trusts described in sec_301_7701-4 liquidating trusts described in sec_301_7701-4 or environmental remediation trusts described in sec_301_7701-4 revrul_85_13 1985_1_cb_184 holds that if a grantor is treated as the owner we conclude that taxpayer is not entitled to a bad_debt deduction in year of the entire trust the grantor is treated as the owner of the trust's assets for federal_income_tax purposes because taxpayer is the grantor and owner of trust and is treated as the owner of the assets of trust and transactions between taxpayer and trust are not recognized for federal_income_tax purposes taxpayer discharged its obligation on the notes only in year sec_3 and when it redeemed the taxpayer notes that taxpayer substituted for the notes the circular transfers of cash on date sec_11 through did not constitute payment taxpayer was not under a legally enforceable duty to pay the notes tam-130290-07 taxpayer was a grantor of trust and transactions between taxpayer and trust are disregarded for tax purposes taxpayer is a grantor and owner with respect to trust and as a result may not properly claim a bad_debt deduction in connection with trust 1’s redemption of the notes from taxpayer a grantor that is treated as the owner of the entire trust is treated as the owner of the trust's assets therefore a promissory note of the trust that is held by the grantor is disregarded for federal_income_tax purposes because a taxpayer cannot be both the obligee and obligor on a debt_instrument the transaction is properly characterized as follows prior to date x the seller and grantor was treated as the owner of trust under sec_677 if a grantor is treated as the owner of the entire trust the grantor is treated as the owner of the trust's assets for federal_income_tax purposes and x’s sale of the beneficial_ownership interest in trust to taxpayer is treated as a sale of x‘s assets taxpayer therefore is treated as purchasing the assets of trust taxpayer is treated as forming a new trust and taxpayer is treated as contributing the trust assets to the new trust taxpayer thus is treated as a grantor with respect to trust pursuant to sec_1_671-2 which provides that the term grantor includes a person who makes a non-gratuitous transfer of property to a_trust and as an owner under sec_677 as a result taxpayer may not properly claim a bad_debt deduction to discharge its obligation on the notes through the redemptions on date sec_11 through because transactions between taxpayer and trust are disregarded for federal_income_tax purposes taxpayer’s bad_debt deduction is proper only in the taxable years taxpayer pays the taxpayer notes we conclude that taxpayer was or acted in a manner essentially equivalent to a secondary obligor of the notes and that sec_1_166-9 determines taxpayer’s entitlement to a bad_debt deduction accordingly taxpayer may properly claim a bad_debt deduction only when taxpayer makes a payment that discharges its obligation taxpayer agrees that sec_1_166-9 applies but asserts that its obligations ran only to trust and that it discharged those obligations through payment when it redeemed the notes on date sec_11 through we conclude that taxpayer did not make a payment in discharge of its obligations until it redeemed its own notes in year sec_3 and taxpayer that substitutes its own debt for debt it has guaranteed may claim a bad_debt deduction only when it pays the substituted debt the taxpayer guaranteed the debt of a corporation in which the taxpayer had a controlling_interest after the corporation defaulted on its payments to the bank and filed for bankruptcy the bank filed suit against the taxpayer to recover under the taxpayer’s guarantees the taxpayer and the bank entered a settlement agreement in in which the taxpayer substituted its own note to the bank for the guaranteed debt the note provided for an 8-year repayment schedule with monthly installments beginning in the taxpayer claimed on its 99_tc_482 holds that a tam-130290-07 corporate tax_return a bad_debt deduction for the entire principal sum due the bank the court concluded that a note issued by a guarantor in satisfaction of guaranteed debt does not constitute a payment of the guaranteed debt in discharge of the guarantor’s obligation for bad_debt deduction purposes until the note is paid and disallowed the deduction for the taxpayer was entitled to a bad_debt deduction only in for amounts paid to the bank in the rule that issuance of a note does not constitute payment and that a bad_debt deduction is deferred until a note issued in satisfaction of a debt is paid arose in cases involving taxpayers using the cash_receipts_and_disbursements_method of accounting 309_us_409 283_us_140 49_tc_508 alexander v commissioner tcmemo_1995_334 blumeyer v commissioner t c memo franco v commissioner tcmemo_1992_577 the taxpayer in black gold energy corp who used an accrual_method of accounting argued that this rule should be limited to cash_basis taxpayers however payment has the same meaning for an accrual basis as for a cash_basis taxpayer 429_us_569 accordingly the court in black gold energy corp rejected the taxpayer’s argument holding that the taxpayer’s deduction under sec_166 was proper only when the substituted notes were paid regardless of the taxpayer’s method_of_accounting see also flint industries inc v commissioner t c memo taxpayer concedes that if taxpayer was a guarantor endorser indemnitor or other secondary obligor with respect to the notes and issued the taxpayer notes in settlement discharge or substitution of a secondary obligation to the holders of the notes then the principles of black gold energy corp preclude taxpayer from claiming a bad_debt deduction until taxpayer redeemed the taxpayer notes taxpayer argues however that black gold energy corp does not apply because under agreement sec_2 and taxpayer’s obligations ran not to the holders of the notes but to trust taxpayer claims that it had no liability to the holders of the notes that it could settle discharge or substitute by issuance of its own notes therefore taxpayer asserts when taxpayer issued the taxpayer notes in exchange for the notes it was not substituting the notes for debt on which it was obligated and the exchange did not discharge its obligations under agreement sec_2 and taxpayer characterizes the nature of these obligations as a keep well agreement that merely provided credit support for the x note we conclude however that despite the lack of contractual privity with the holders of the notes taxpayer’s credit support was in the nature of direct obligations to the holders as evidenced by the notes indenture agreement agreement and amendment no to agreement others the notes indenture trustee acted on behalf of and represented the holders of taxpayer entered into agreement with the notes indenture trustee among tam-130290-07 the notes the notes indenture provided that the notes would benefit from taxpayer’s obligations under agreement although taxpayer entered into agreement with the notes indenture trustee among others and not the notes holders agreement provided that taxpayer’s obligations under agreement and any proceeds of those rights were solely for the benefit of the holders not trust further as described in the notes indenture and agreement upon a trigger as stated in agreement pursuant to agreement taxpayer was required event the notes indenture trustee was required to deliver notice to a remarketing agent to commence the process of remarketing taxpayer’s stock to fund redemption of the notes the remarketing procedures required taxpayer to pay any deficiency in cash to the notes indenture trustee taxpayer’s obligation was absolute and unconditional all proceeds from remarketing could be used only to redeem the notes the remarketing process reflects an obligation by taxpayer to the holders of the notes under certain circumstances to make deficiency payments to the notes indenture trustee on behalf of trust in reality taxpayer was obligated to make the deficiency payments to the holders of the notes via the notes indenture trustee not trust trust merely provided a vehicle to direct taxpayer’s payments from the taxpayer to the holders agreement further emphasized taxpayer’s obligations to make payments of interest principal and administrative expenses to the notes indenture trustee promptly upon demand made by trust or the notes indenture trustee thus the holders of the notes could demand via the notes indenture trustee that taxpayer pay these amounts taxpayer also agreed in agreement that its obligations would not be discharged except by a complete payment of amounts payable under the notes taxpayer’s only purpose under agreement was to pay amounts due under the notes taxpayer affirmed this obligation through amendment no to agreement in the case of an optional redemption all of these agreements reflected taxpayer’s obligation to redeem the notes if the issuers were unable to do so taxpayer’s purpose in entering into these agreements may have been to provide credit support for the x note and the notes but it did so by creating obligations to the notes holders enforceable by their representative the notes indenture trustee taxpayer’s issuance of the taxpayer notes substituted new debt for the original debt it was obligated to redeem taxpayer discharged its obligations toward the notes holders that exchanged notes for taxpayer notes only when taxpayer redeemed the taxpayer notes furthermore we do not read the principles underlying black gold energy corp as requiring contractual privity with or direct obligations to the debt holders black gold energy corp merely states and applies to accrual basis taxpayers the principle enunciated in helvering v price and eckert v burnet that a taxpayer that claims a bad_debt deduction as a result of paying the debt of another party as opposed to a deduction that arises through the worthlessness of a debt owed to the taxpayer directly tam-130290-07 is entitled to that deduction only when it pays that debt if a note is issued for the debt payment occurs when that note is paid this principle also underlay 352_us_82 in which the court held that a taxpayer’s loss that resulted from a discharge of an obligation as a guarantor of notes was deductible as a bad_debt rather than as a loss incurred in a transaction for profit the court reasoned in part that a guarantor steps into the shoes of the original creditor the guarantor discharges its obligation by paying the primary obligor’s debt at which point the primary obligor owes a debt to the payor this debt being worthless the payor may take a bad_debt deduction the rationale applies whether or not there is an express right of subrogation in re vaughan 719_f2d_196 6th cir 523_f2d_1363 9th cir 420_f2d_461 3rd cir 52_tc_140 black gold energy corp v commissioner putnam and black gold energy corp involved guarantor obligations but the rationale of those cases has been applied broadly to other indirect credit support mechanisms see horne v commissioner pincite the loss resulting from the worthlessness of a bad_debt includes not only any loss sustained by the obligee of the debt but also any loss sustained by a third party whether acting as surety guarantor or indemnitor emphasis supplied u s v hoffman 423_f2d_1217 9th cir the essence of putnam was to protect the statutory scheme for a common tax treatment of all losses suffered by a corporate stockholder in providing his corporation with financing stephens group v commissioner t c memo pledge analogized to a guarantee debt deduction as a result of discharging an obligation to pay the debt of another party is entitled to that deduction only when it pays that debt sec_1_166-9 applies to a taxpayer’s agreement not only to act as guarantor endorser or indemnitor of or other secondary obligor upon a debt obligation but also to act in a manner essentially equivalent to a guarantor endorser indemnitor or other secondary obligor this language is sufficiently broad to encompass the full range of arrangements in which a taxpayer’s deduction arises from the payment of another party’s debt sec_1_166-9 incorporates the principle that any taxpayer that claims a bad we conclude therefore that the holding of helvering v price eckert v burnet and black gold energy corp that a taxpayer obligated on the debt of another party may claim a bad_debt deduction when it discharges that obligation through payment and that payment occurs only when the taxpayer pays any note substituted for the original debt applies to all arrangements within the scope of sec_1_166-9 this includes any bad_debt deduction that is premised on the taxpayer’s payment of a debt of another party regardless of the nature of the taxpayer’s obligation taxpayer’s characterization of its obligations as running solely to trust and not to the holders of the notes as credit support or a keep well agreement is immaterial tam-130290-07 therefore we conclude that taxpayer’s position was analogous to the taxpayer in black gold energy corp and that taxpayer may not claim a bad_debt deduction with respect to the notes until year sec_3 and when it discharged its obligations under agreement sec_2 and by paying the taxpayer notes the circular transfers of cash on date sec_11 through were not payments for purposes of sec_1_166-9 through in order to accelerate the bad_debt deduction with respect to the notes to year by this means taxpayer apparently attempted to pay the notes in order to comply with the payment requirements of sec_1_166-9 these circular transfers did not constitute payment of taxpayer’s obligation with respect to the notes payment requires the expenditure of cash or its equivalent eckert v burnet helvering v price 631_f2d_1182 5th cir black gold energy corp v commissioner taxpayer expended no funds in redeeming the notes as all the cash transferred was returned to it and the cash transfers on date sec_11 through were not payment taxpayer acknowledges that it effected the transfers of cash on date sec_11 battelstein v internal_revenue_service holds that a circular transfer of cash from a lender to a creditor and back did not constitute a payment of interest the taxpayer claimed deductions for interest_paid on a loan the lender agreed to make future advances of interest costs on the loan as they became due the taxpayer agreed to issue the lender a check for the current interest due and the lender agreed to issue the taxpayer a check in the identical amount the court held that this check exchange scheme resulted in no interest being paid and disallowed a deduction under sec_163 the court concluded that the checks which were issued by the lender in the exact amount as the taxpayer’s current interest obligations had no purpose other than financing the taxpayer’s interest obligations to the lender this arrangement only served to defer the actual payment of interest and was a sham that should be ignored see also 655_f2d_980 9th cir interest is not paid under an arrangement in which a part of loan proceeds is specifically earmarked for the purpose of paying the interest 80_tc_1174 deduction the taxpayers in alexander v commissioner were denied a bad_debt deduction when they discharged a guarantee obligation with funds borrowed from the same lender blumeyer v commissioner denied a bad_debt deduction although the taxpayer borrowed funds from one lender to discharge a loan guarantee with a different lender because the taxpayer exercised no control_over the funds see also franco v commissioner circular transfers of funds also are not payment for purposes of the bad_debt these cases involve circular transfers of cash that originated with and returned to tam-130290-07 a lender the lender loaned the funds to a taxpayer creditor who used the cash to pay interest or to retire the debt the conclusion that such an arrangement is not payment is equally applicable to the circular transfers of cash on date sec_11 through when the funds originated with and returned to taxpayer as both payor and payee taxpayer prearranged each transaction to circulate dollar_figuree each time knowing that the amount would return to taxpayer’s bank account the amounts were specifically earmarked for the purpose of redeeming the notes in time to take a bad_debt deduction in year this arrangement allowed taxpayer to redeem dollar_figureb of notes with only dollar_figuree if taxpayer had not been assured that dollar_figuree would be returned to it the full redemption would not have been possible most importantly there was no change in taxpayer’s economic position at the end of the transactions taxpayer possessed approximately the same amount of cash as at the beginning this arrangement did not constitute payment taxpayer argues that the above cases are distinguishable because there was never an arrangement between taxpayer and trust that trust would return the amounts to taxpayer we disagree taxpayer was the holder and payee of the notes as such taxpayer had the right under the notes indenture to the payments of interest and in redemption of the notes furthermore at this point taxpayer was the owner of trust had caused the parties to make amendments to the underlying documents necessary to allow the redemptions to occur and could direct trust to take any_action an additional formal agreement between taxpayer and trust was unnecessary we conclude then that taxpayer is not entitled to a bad_debt deduction in year because the transfers of cash in year that originated with and returned to taxpayer did not constitute payment of the notes taxpayer was not under a legally enforceable duty to make payment taxpayer to make payment no deduction is available under sec_166 if a payment is voluntary 521_f2d_160 10th cir sec_1_166-9 requires that there be an enforceable legal duty upon the taxpayer argues that taxpayer remained obligated to make payments to trust in discharge of its obligations under agreement after its acquisition of the notes we conclude that taxpayer’s redemption of the notes was voluntary by date sec_11 through taxpayer had complete power over trust z and the notes indenture trustee specifically directed those parties to amend the necessary documents to allow taxpayer to redeem the notes in year before maturity and was in full control of the transactions taxpayer essentially obligated itself to redeem the notes in year in fact any redemption by taxpayer of the notes was voluntary because taxpayer was both the payor and payee and was enforcing its obligations against itself see revrul_80_228 1980_2_cb_115 a taxpayer cannot be liable for a debt to itself on date sec_11 through the only independent parties that could enforce an obligation against tam-130290-07 taxpayer were the holders of the taxpayer notes which taxpayer did not pay until year sec_3 and therefore taxpayer was not under a legally enforceable obligation to pay the notes in year or at any time and taxpayer is not entitled to a bad_debt deduction as a result of redeeming the notes in year caveat a copy of this technical_advice_memorandum is to be given to the taxpayer sec_6110 of the code provides that it may not be used or cited as precedent
